Citation Nr: 0915377	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the right shoulder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a chronic 
disability claimed as heartburn and stomach pains.

5.  Entitlement to service connection for disability of the 
thoracolumbar spine, claimed as low back pain.

(The matters of (1) entitlement to an effective date earlier 
than February 23, 2001, for service connection for post-
traumatic stress disorder (PTSD), (2) entitlement to an 
initial rating in excess of 30 percent for PTSD for the 
period from February 23, 2001, through October 21, 2007, and 
(3) entitlement to an initial rating in excess of 50 percent 
for PTSD for the period from October 22, 2007, are the 
subject of a separate, but concurrently issued, Board 
decision).


WITNESS AT HEARINGS ON APPEAL
 
Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to June 
1969.

These matters are before Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  The February 2003 RO rating decision, 
in pertinent part, awarded service connection for 
degenerative joint disease of the right shoulder, effective 
December 19, 1995, and an initial rating of 20 percent for 
this disability; and denied entitlement to service connection 
for bilateral hearing loss, tinnitus, low back disability, 
and heartburn and stomach pain.

The claims for service connection for bilateral hearing loss, 
tinnitus, a back disability, and a stomach disability were 
denied by the Board in September 1999, and on appeal, that 
part of the Board's September 1999 decision was dismissed by 
the Court of Appeals for Veterans Claims in September 2000.  
However, the RO readjudicated these claims de novo in 
February 2003, pursuant to that section of the Veterans 
Claims Assistance Act of 2000 regarding final decisions, 
which had denied claims on the basis that they were not well 
grounded, which became final during the period from July 14, 
1999, to November 9, 2000.  Such claims must be readjudicated 
upon motion of the claimant or the Secretary if the motion is 
filed prior to November 9, 2002.  See Section 7 of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In the present case the claims were 
readjudicated based on a motion of the Secretary in August 
2001.

The Veteran testified at RO hearings in August 1996 and 
September 1998.  Transcripts of the hearings are associated 
with the claims files.  

Documentation associated with the claims files indicates that 
the Veteran seeks to reopen a claim for entitlement to 
service connection for right knee disability.  See Report of 
Contact dated in March 2008.  This matter is referred to the 
RO for appropriate action.  

A separate Board decision pertaining to the matters of 
entitlement to an earlier effective date for PTSD and higher 
initial ratings for PTSD is being issued concurrently but 
separately from this decision.  The Veteran has authorized 
private representation with respect to these PTSD-related 
issues, but not for the remaining issues on appeal.  
Accordingly, the present decision is issued separately in 
light of a lack of the Veteran's consent of disclosure to his 
attorney with respect to the matters adjudicated below.  See 
38 C.F.R. § 14.631 (Powers of attorney).

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and heartburn and stomach pains are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's dominant upper extremity is the left arm.

2.  The service-connected right (nondominant) shoulder 
degenerative joint disease is manifested by complaints of 
pain, productive of varying degrees of limitation of motion, 
including as little as 40 degrees in February 2002, but 90 
degrees or greater at all other times pertinent to this 
appeal, with consideration of additional functional 
limitation due to factors such as pain and repetitive use.

3.  There is no diagnosis or other indication of arthritis of 
the thoracolumbar spine within one year of active service.

4.  Post-service disability of the thoracolumbar spine is not 
shown until over 19 years after discharge from active duty. 

5.  There is no competent medical evidence relating 
disability of the thoracolumbar spine to a disease or injury 
during active service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for right shoulder disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.71a, Diagnostic Code 5201 (2008).

2.  Disability of the thoracolumbar spine was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (as it amends § 3.159(b)(1), effective May 30, 2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

As the February 2003 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
right shoulder disability, this claim is now substantiated.  
As such, his filing of a notice of disagreement as to this 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2008).

The Veteran's appeal as to the initial rating assignment 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The March 2004 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for rating the 
disability at issue (38 C.F.R. § 4.71a, DC 5201), and 
included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial evaluation that the 
RO assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
initial rating for the service-connected disability at issue.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  

With respect to the claim for service connection for back 
disability, a December 2003 VCAA letter informed the 
appellant of what evidence was required to substantiate his 
claim.  This letter also informed him of his and VA's 
respective duties for obtaining evidence.

In addition, a March 2006 notice letter from VA explained how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  Because the Board has herein denied the 
claims for service connection for disability of the 
thoracolumbar spine, and entitlement to an initial rating in 
excess of 20 percent for right shoulder disability, the 
rating and effective date aspects of these claims are moot.  
Accordingly, the Board finds no prejudicial error in 
proceeding with final appellate consideration of the claims 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claims have been readjudicated 
thereafter on multiple occasions.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, records of the 
Social Security Administration (SSA), and reports of VA 
examinations.  Additionally, the claims files contain the 
Veteran's statements in support of his claims.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claims.

In this matter, the Veteran has not been afforded a VA 
medical opinion as to whether his current disability of the 
thoracolumbar spine began during service or is related to 
some incident of service.  As will be discussed below, it is 
conceded that the Veteran experienced an undocumented episode 
of pain in his back during service.  However, there is no 
indication of continuity of symptomatology since service (the 
medical histories indicate initial complaints in 1989, many 
years after service) and there is no competent medical 
evidence to relate any current disability of the 
thoracolumbar spine to a disease or injury during active 
service.  Accordingly, the Board finds that there is not 
sufficient evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant), to establish by competent evidence that the 
claimant has a current disability, or persistent or recurring 
symptoms of disability; and that the disability or symptoms 
may be associated with the claimant's active service.  See 38 
U.S.C.A. § 5103A(d).  Although there is evidence of a current 
disability, in the absence of evidence of continuity of 
symptomatology or a medical nexus opinion, there is, in this 
case, insufficient competent evidence to show that the 
current disability may be related to service.  As such, VA's 
duty to assist does not require that a VA examination and 
opinion be provided with respect to the Veteran's claim for 
service connection for disability of the thoracolumbar spine.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Review of Evidence and Standard of Proof

The Board has reviewed all of the evidence in the Veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, with respect to the claims on appeal.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Higher Initial Rating Right Shoulder Disability

The rating period for consideration in this appeal is from 
December 19, 1995, the effective date for service connection 
for degenerative joint disease of the right shoulder.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. 

At a VA examination in February 1996, abduction of the right 
shoulder was to 100 degrees, versus 150 degrees on the left.  
Forward flexion was to 130 degrees on the right versus 150 
degrees on the left.  X-rays showed significant degenerative 
arthritis of both the left and right glenohumeral, as well as 
acromioclavicular joints.  The assessment was glenohumeral 
degenerative joint arthritis of the right shoulder with 
significant functional compromise and loss of range of 
motion.

At a VA examination in February 2002, there was tenderness to 
palpation over the humerus.  Forward elevation of the right 
shoulder was to 60 degrees, abduction to 40 degrees, external 
rotation to 45 degrees, and internal rotation to touch the 
hip pocket.  It was stated that the Veteran had a positive 
impingement sign and passive range of motion limited by pain 
as well.  Muscle strength was decreased to 4+ in the rotator 
cuff muscles.  X-rays revealed degenerative joint disease, a 
low-riding humeral head, a new development of a spur, and an 
approximately 5 millimeter loose body.  The examiner sates 
that these findings were suggestive of dislocation-relocation 
type injury and were new findings since June 2001.  

At VA treatment in May 2002 abduction of the right shoulder 
was noted to be 90 degrees.  The assessment was right 
shoulder calcific tendonitis, and likely osteoarthritis of 
the right shoulder.   

At a VA examination in December 2002, there was slight 
tenderness on palpation of the humerus.  Abduction was 90 
degrees, external rotation was to 50 degrees, and internal 
rotation was to 45 degrees.  There was a positive impingement 
sign.  Passive range of motion was limited by pain.  Muscle 
strength was decreased to 3+ in the rotator  cuff muscles.  
Overall strength in the right upper extremity was stated to 
be decreased.  The examiner provided a diagnosis of 
degenerative joint disease of the right shoulder.  

At a VA examination in April 2004, the Veteran indicated he 
had been fired in 1993 from his job as a laborer at a heavy 
equipment manufacturing site due to his right shoulder 
condition.  He complained of pain at forward flexion of 160 
degrees.  Abduction was 0 to 90 degrees with pain at the end 
point, and external rotation was 75 degrees, bilaterally.  
Internal rotation on the right was 0 to 60 degrees.  There 
was tenderness over the right subacromial bursa.  Maximum 
forward flexion after repetitive motion of the right shoulder 
was 120 degrees.  X-rays showed glenohumeral joint narrowing 
and osteophytes of the acromioclavicular joint.  The 
diagnosis was mild degenerative changes of the right 
shoulder.  

At a VA examination in August 2007, the Veteran's dominant 
hand was noted to be the left hand, as determined by the 
Veteran's statement.  The Veteran had range of motion of the 
right shoulder from 0 to 115 degrees with pain beginning at 
110 degrees.  Passive flexion was from 0 to 120 degrees with 
pain beginning at 90 degrees.   There was no loss of motion 
with repeat testing.  Active abduction was 0 to 94 degrees 
with pain beginning at 75 degrees.  Passive abduction was 
from 0 to 95 degrees with pain beginning at 80 degrees.  
There was no loss of motion with repeat testing.  Active and 
passive internal rotation was from 0 to 70 degrees with pain 
beginning at 70 degrees.  Hawkins maneuver was positive 
(impingement sign) and Neer's maneuver was negative.  
Strength was 5/5 for rotator cuff muscles.  Clicking of the 
right shoulder was noted at the glenohumeral joint with 
external rotation of his shoulder.  X-ray imaging revealed 
osteophyte formation of the humeral heads bilaterally and no 
evidence of acute fracture or dislocation involving either 
shoulder joint.  The diagnosis was osteoarthritis of the 
right shoulder and calcific tendonopathy of the supraspinatus 
tendon.  

The normal range of motion of the shoulder is 180 degrees of 
forward elevation (flexion) and abduction, and 90 degrees of 
external rotation.  Limitation of motion at the shoulder 
level equates to 90 degrees of either flexion or abduction.
See 38 C.F.R. § 4.71, Plate I. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, 
limitation of motion of the non-dominant arm is rated as 20 
percent disabling if at shoulder level, 20 percent if midway 
between the side and shoulder level, and 30 percent if 
limited to 25 degrees from the side.  

The Board has reviewed in detail the VA examination reports 
as discussed above, as well as the private and VA records of 
treatment for shoulder disability.  He is currently rated as 
20 percent disabled for disability of the right shoulder, his 
non-dominant side by his own account.  The next higher rating 
of 30 percent would not be warranted unless, at some time 
during the rating period for consideration (from December 19, 
1995, forward) limitation of motion met or approximated 25 
degrees from the side.  At his February 2002 VA examination, 
limitation of abduction of the right shoulder was 
significantly worse than at other times, at 40 degrees.  At 
other times, limitation of motion has generally been to 90 
degrees of abduction, and at the August 2007 VA examination 
at 94 degrees with pain beginning at 75 degrees, and with no 
additional loss of motion on repeat testing.  This level of 
disability is, at best, manifested by limitation of motion at 
approximately shoulder level and at worst approximately 
midway between the side and shoulder level, thus warranting a 
rating of 20 percent for the non-dominant upper extremity.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Board does 
not doubt that the Veteran has significant disability of the 
right shoulder; however, at no time from December 19, 1995, 
has limitation of motion of the right shoulder met or 
approximated the criteria of limitation of motion to 25 
degrees, even on the multiple occasions at which limitation 
due to pain and repetitive use were taken into account.  As a 
result, the criteria for the next higher rating of 30 percent 
for right shoulder disability are not met or approximated.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  As the criteria 
for the next higher rating of 30 percent are not met or 
approximated for any period from December 1995 forward, a 
higher staged rating is not warranted for any period relevant 
to this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).      

The diagnostic codes provide additional compensable ratings 
for the shoulder and arm, including for ankylosis of 
scapulohumeral articulation, other specified impairments of 
the humerus (loss of head, nonunion, recurrent dislocation, 
fibrous union, malunion) and other specified impairments of 
clavicle or scapula (dislocation, nonunion, malunion). 38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  As the 
Veteran does not have ankylosis of scapulohumeral 
articulation or other listed impairment of the humerus, 
clavicle or scapula, Diagnostic Codes 5200, 5202, and 5203 
are inapplicable.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the Veteran's 
service-connected right shoulder disability.  The governing 
norm in such exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  There is no evidence of 
frequent periods of hospitalization for right shoulder 
disability.  The Board acknowledges that the Veteran has 
alleged that he was fired from his job in 1993 due to his 
right shoulder disability.  However, the VA examination 
reports reflect a lesser degree of disability than that 
generally alleged by the Veteran by history.  For example, 
the August 2007 VA examiner specifically found that the 
Veteran did not have hospitalizations for his condition and 
found range of motion measurements, even with consideration 
of pain and repetitive motion, significantly in excess of 
what is required for the next higher disability rating, and 
found no deformity, giving way, or instability, although 
there was some pain and stiffness.  Impact on activities of 
daily living were evaluated as mild for chores, exercise, 
recreation, and toileting, and none for shopping, traveling, 
feeding, bathing, and dressing.  In short, the medical 
evidence of record does not reflect an exceptional or unusual 
disability picture with respect to the right shoulder.  
Accordingly, the Board finds that this case does not warrant 
referral for extraschedular consideration.  38 C.F.R. 
§ 3.321(b). 

As the preponderance of the evidence is against the claim for 
an initial rating in excess of 20 percent for right shoulder 
disability, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



Service Connection for Disability of the Thoracolumbar Spine

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

At a July 1965 service entrance examination, clinical 
evaluation of the Veteran's spine and other musculoskeletal 
systems was normal.  Service treatment records are otherwise 
silent for treatment, complaint or diagnosis of back 
disability.  At a June 1969 service discharge examination, 
clinical evaluation of the Veteran's spine and other 
musculoskeletal system was again normal.  

There is no diagnosis or other indication of arthritis of the 
thoracolumbar spine within one year of active service.  
Accordingly, a presumption of service connection for 
arthritis of the thoracolumbar spine is not warranted 
pursuant to the provisions of 38 C.F.R. §§ 3.307 and 
3.309(a).

Although the Veteran was frequently seen for shoulder 
complaints, private records of treatment from 1972 until 
September 1989 are silent for complaint or diagnosis of back 
disability for many years after service.  In April 1990, the 
Veteran was seen by a private physician for low back pain 
which had begun the day before.  He had slipped the day 
before while unloading parts at the factory where he worked.  
On physical examination there was a slight amount of 
tenderness over the right lumbar musculature adjacent to L2, 
3 and 4.  There was no radicular pain.  He could heel and toe 
walk without difficulty.  Tendon reflexes were present and 
brisk bilaterally.  He was able to get on and off the 
examination table without apparent difficult.  X-rays of the 
low back were described as appearing to be negative.  The 
diagnosis was mild acute low back strain, and the Veteran was 
prescribed ibuprofen.  Reports of private physical 
examinations in September 1989 were silent for complaints or 
diagnosis of back disability.  

A March 1990 report of X-rays of the lumbar spine indicated 
an impression of mild degenerative change with no additional 
abnormality seen.

At private treatment in November 1991, the Veteran was seen 
for anxiety-related chest discomfort.  (The Veteran is 
service-connected for PTSD.)   At a fairly detailed physical 
examination, there was no mention or finding of back pain or 
back pathology.

In August 1992, the Veteran was seen for upper and middle 
back pain which he attributed to his work.  He was noted to 
do a lot of bending and stooping at work.  Any X-ray was 
reported to reveal degenerative changes in the middle and 
upper thoracic spine and some slightly increased kyphosis.  
Actual X-ray reports described mild dorsal kyphosis with 
minimal hypertrophic spurring throughout the lower half of 
the thoracic spine.  In light of his thoracic spine 
complaints an "entire battery of tests" was performed and 
all were evaluated as normal.  Treatment notes began to focus 
on the possibility of psychiatric difficulties such as 
depression. 

VA X-rays in November 1993 revealed minimal degenerative 
changes anteriorly at L1-L2 and T11-T12.  The X-rays were 
taken in connection with a claim for VA non-service-connected 
pensions benefits.

At a VA general medical examination in February 1996, the 
Veteran complained of low back pain.  At a February 1996 
examination of the spine, X-rays were interpreted as showing 
normal spinal alignment with normal disc space height being 
present.  Neuroforamen were said to be patent, and there was 
no evidence found of instability or fractures.

At a VA examination in April 2004, the Veteran was diagnosed 
as having degenerative changes of the thoracic and upper 
lumbar spine with no evidence of nerve root entrapment.  X-
rays revealed degenerative disc disease at T11, T12, and T12-
L1.

There is no evidence of back disability during service or 
many years after service.  To the extent the Veteran asserts 
he experienced back pain during the same undocumented fall in 
which he injured his right shoulder, while assisting with 
operating a gun on a ship, the Board accepts his testimony as 
credible and consistent with the conditions of his service.  
See 38 U.S.C.A. § 1154(a).  However, despite frequent 
documented medical treatment from 1972 forward, the first 
complaints of thoracolumbar spine pain were at private 
treatment in April 1990, at which time the Veteran related 
the pain to a work-related injury the day before.  The 
diagnosis was that of an acute (rather than chronic) sprain.  
The first documentation of back pain was therefore over 20 
years after active service.  The first identification of 
chronic low back pathology was in March 1990, over 20 years 
after active service, when a report of X-rays of the lumbar 
spine indicated an impression of mild degenerative change 
with no additional abnormality seen.

That the first documented complaints were over 20 years after 
service, with the Veteran only relating them to a work-
related injury the day before, constitutes evidence of great 
probative weight against the Veteran's claim for service 
connection for disability of the thoracolumbar spine.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no 
competent medical evidence to relate current back disability 
to a disease or injury during service, and no evidence of 
continuity of symptomatology from the date of discharge from 
service forward.  See 38 C.F.R. § 3.303(b); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  As such, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for disability of the thoracolumbar 
spine.  Accordingly, entitlement to service connection for 
disability of the thoracolumbar spine is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application with 
respect to this matter.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 
2001).




ORDER

Entitlement to service connection for disability of the 
thoracolumbar spine is denied.

Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the right shoulder is denied.


REMAND

Bilateral Hearing Loss and Tinnitus

The Veteran served on active duty from March 1967 to June 
1969.  At a July 1965 service enlistment examination, and at 
discharge from service in June 1969, his hearing was measured 
as 15/15 for whispered voice.  His DD Form 214 indicates that 
he had Vietnam service and worked with ordnance.  He had GMG 
(gunner's mate-guns) training and this was his occupational 
military specialty.  He has indicated that for part of his 
service he was a gunner's mate in the waters of Vietnam.  As 
such, acoustic trauma as alleged by the Veteran should be 
conceded.  See 38 U.S.C.A. § 1154(a).  

A February 1972 audiological report from an audiological 
services company, apparently performed in connection with new 
employment with John Deere, indicates that the Veteran had 
been with the Fire Department in the Navy for two years, was 
a deliverer for a florist for two months, was a truck driver 
for six months, and was a "line mon" at "Canadian Arrow 
[illegible]".   Additional notations indicate that he had 
worked at the parts department of a Chevrolet dealer for 8 
months and as a laborer for six months.  A sequential report 
of audiograms indicates that the Veteran had subsequent work-
related noise exposure, but none was listed as to this first 
audiological examination.  The report indicates hearing loss 
to a degree that is considered disabling for VA purposes, 
including pure tone thresholds in the left ear of 35 decibels 
at 3000 hertz and 60 decibels at 4000 hertz, and in the right 
ear of 60 decibels at 4000 hertz.  See 38 C.F.R. § 3.385.  
Similar hearing loss was demonstrated repeatedly by frequent 
audiological testing over the course of many years 
thereafter.
 
At a VA audiological examination in December 2002, the 
examiner wrote that "the Veteran claims a 'hearing 
screening' was done at the time he started work at the 
foundry in 1972 and states the company found the presence of 
a hearing loss.  However, those test results are reportedly 
no longer available."  The examiner further wrote that the 
only audiological test results available were from 1996 and 
2002 VA examinations, and that the earliest documentation of 
the hearing loss in the Veteran was from 27 years following 
active duty.  As such, the examiner's assertions represent an 
understanding of the record and of the Veteran's history of 
hearing loss that was significantly in error, since the 1972 
hearing screening test is in the claims file, and hearing 
loss disability for VA purposes was demonstrated in February 
1972.  Further, the VA examiner did not review the Veteran's 
documented employment history up to that time, and there are 
numerous detailed reports of audiological testing from 
February 1972 forward.  As the Veteran's tinnitus has been 
diagnosed as being secondary to his hearing loss, this 
misunderstanding of the record likely had a significant 
impact on the examiner's opinion as to the etiology of the 
Veteran's tinnitus, also.  As such, a VA examination at which 
a more thorough and accurate history be obtained from the 
claims files and from the Veteran, and an opinion rendered as 
to whether it is at least as likely as not (whether there is 
a 50 percent or greater probability) that his hearing loss 
and tinnitus began during service or are related to any 
incident of service, would be useful in adjudicating the 
claims for service connection for hearing loss and tinnitus.  
See 38 U.S.C.A. § 5103A(d). 

Heartburn and Stomach Pains

At the Veteran's service enlistment examination in July 1965, 
and at his service separation examination in June 1969, 
clinical evaluation of the chest, abdomen and viscera was 
normal.  

In correspondence dated in December 1995, the Veteran alleged 
that he had pains in the left side of his chest and the 
middle of his chest, and that he would get pain in his lower 
stomach while bending or stooping.  He wrote that he felt 
that some of these problems were caused by his active duty.  

At a VA examination in February 1996, the Veteran was noted 
to have experienced complaints referable to he left chest for 
many years.  

In correspondence received in April 1996, the Veteran wrote 
that he had strained or hurt something in his lower stomach 
area while pulling a fire hose through hot asphalt.  He wrote 
that he had enclosed a letter to support his claim.  The 
letter attached to the statement was a letter of commendation 
for the Veteran's efforts over the course of twelve hours in 
Vietnam on February 23, 1969, in attempting to control an 
ammunition fire ignited by enemy rockets, and voluntarily 
braving flying shell fragments and live ordnance and to aid 
in the evacuation of seventeen persons, several of whom were 
wounded.  

The Veteran underwent a private work-up for chest pain in 
November 1991.  He was prescribed Xanax in November 1991, and 
this resulted in him having no further problems with chest 
pain.  The diagnosis was anxiety-related chest discomfort, 
controlled with Xanax.  Follow-up treatment notes dated in 
December 1991 indicate that this was helpful for his anxiety; 
and it was further indicated that he had no further problems 
with chest pain.  

At a VA examination in February 1996, it was noted that the 
Veteran had complaints referable to his chest for many years.  
He was also noted to have occasional heartburn, and on rare 
occasions, some lower quadrant pain with flexion.  No 
diagnosis with respect to these complaints was rendered.  

In March 1996, the RO adjudicated the Veteran's claim as one 
for service connection for a lower stomach condition, and 
denied the claim.  In a supplemental statement of the case in 
December 1996, the characterization of the issue evolved to 
entitlement to service connection for heartburn and stomach 
pain, a characterization that has remained in effect as 
recently as the issuance of a November 207 supplemental 
statement of the case in this matter. 

In a statement dated in May 1998, the Veteran wrote that he 
did not know who ever came up with heartburn, because what he 
was complaining of was chest pain.  He wrote that because of 
the duty he had in the Navy he thought his nerves or stress 
caused his chest pain, and that he also had chest pain when 
the gas ejectors in a gun mount failed to function and the 
gun mount was filled with poison gas.  

At a VA examination in April 2004, the Veteran was noted to 
take piroxicam for joint pain approximately 3 times per 
month, which did improve joint pain, but produced some 
gastritis.  The relevant diagnosis was gastroesophageal 
reflux disease.  In a report of an August 2007 VA examination 
(at page two), the Veteran was noted to be taking piroxicam 
for right shoulder pain.

In February 2003, many years subsequent to the filing of his 
claim for stomach and/or chest-related disability, the RO 
granted the Veteran's longstanding claims for service 
connection for PTSD and for disability of the right shoulder. 

There is, as described above, a lack of clarity of the 
Veterans' current contentions as to what is currently 
characterized as his claim for service connection for 
heartburn and stomach pains.  Further, VA has not been 
entirely responsive to correspondence from the Veteran as to 
the intended nature of these claims.  Additionally, over the 
course of time, service connection has been awarded for PTSD, 
which is significant given the Veteran's complaints of chest 
pain as secondary to anxiety.  Private medical evidence that 
supports this contention, and thus gives rise to the matter 
of whether entitlement to service connection for claimed 
disability may be caused or aggravated by service-connected 
PTSD.  Similarly, the award of service connection for right 
shoulder disability, and a medical opinion relating gastritis 
to medications taken for orthopedic pain and a diagnosis of 
gastroesophageal reflux disease, gives rise to the matter of 
whether such symptoms or disease may be caused or aggravated 
by medications required to treat the Veteran's service-
connected right shoulder disability.

As such, the Veteran should 1) be provided the opportunity to 
clarify his contentions with respect to the issue that is 
currently characterized as entitlement to service connection 
for heartburn and stomach pains; 2) be provided notice 
pursuant to the Veterans Claims Assistance Act of 2000 (as 
codified at 38 U.S.C.A. § 5103(a) and implemented at 38 
C.F.R. § 3.159(b)) as to what is required to substantiate a 
claim for direct and secondary service connection; and 3) 
provided a VA examination for the purpose of ascertaining 
whether any claimed disability of the chest and/or digestive 
system began during service, is related to some incident of 
service, or is caused or aggravated by any service-connected 
disability. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for what is 
currently characterized as the issue of 
entitlement to service connection for 
heartburn and stomach pains, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and any other applicable legal 
precedent.  

In so doing, the RO should seek 
clarification from the Veteran as to the 
symptoms or underlying disabilities for 
which he is seeking service connection.

The Veteran must be apprised of what the 
evidence must show to support his claims, 
both on a direct-incurrence basis, and as 
secondary to currently service-connected 
disability of the right shoulder and PTSD, 
as well as the division of responsibility 
between him and VA in obtaining such 
evidence.

The Veteran should also be provided an 
explanation as to the type of evidence that 
is needed to establish both a disability 
rating and an effective date, per Dingess.

2.  Make arrangements with the appropriate 
VA medical facility for the Veteran to be 
afforded a VA examination for the purpose of 
determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the Veteran has 
bilateral hearing loss disability and/or 
tinnitus that began during service or is 
related to some incident of service.  

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed, to include a record of a private 
audiological screening test in February 1972 
reflecting the Veterans' work history up to 
that point in time, and pure tone thresholds 
in the left ear of 35 decibels at 3000 hertz 
and 60 decibels at 4000 hertz, and in the 
right ear of 60 decibels at 4000 hertz. 

As the Veteran had training as a Navy 
gunner's mate and his military occupational 
specialty was that of a gunner's mate, in-
service acoustic trauma as alleged by the 
Veteran should be presumed credible by the 
VA examiner.
 
For any bilateral hearing loss disability 
or tinnitus found, the examiner should 
describe the nature and extent of the 
Veteran's present disability and opine 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the hearing loss 
disability or tinnitus began during service 
or was caused or aggravated (chronic 
worsening of underlying condition versus 
temporary flare-up of symptoms) by any 
incident of service.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Make arrangements with the appropriate 
VA medical facility for the Veteran to be 
afforded a VA examination for the purpose of 
determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the Veteran has 
disability of the chest or digestive system 
that began during service, is related to 
some incident of service, or is caused or 
aggravated (chronic worsening of underlying 
condition versus temporary flare-up of 
symptoms) by service-connected disability 
(to include currently service-connected PTSD 
and right shoulder disability).

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include records of private 
treatment in November 1991 reflecting a 
diagnosis of anxiety-related chest 
discomfort; a report of VA examination in 
February 1996, at which the Veteran was 
noted to have experienced complaints 
referable to he left chest for many years; a 
report of a VA examination in April 2004, 
noting that the Veteran was noted to take 
piroxicam for joint pain approximately 3 
times per month, which did improve joint 
pain, but produced some gastritis, and 
diagnosing the Veteran as having 
gastroesophageal reflux disease; and a 
report of an August 2007 VA examination 
indicating the Veteran was taking piroxicam 
for right shoulder pain. 

The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  Readjudicate the issues of entitlement 
to service connection for tinnitus and 
bilateral hearing loss, and the issue 
currently characterized as entitlement to 
service connection for heartburn and 
stomach pains (but in a manner responsive 
to any clarifying information from the 
Veteran).  If any benefit sought remains 
denied, the Veteran should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


